Citation Nr: 1550623	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome, to include as caused by exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1968.  He is in receipt of a Purple Heart and Combat Infantryman Badge, both of which denote his participation in combat.  The Veteran also had service in the New Jersey Army National Guard from June 1972 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in January 2012.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in his appeal.  Here, however, as the sole issue before the Board is being fully allowed herein, there remains no possible prejudice to the Veteran to allow another Veterans Law Judge to participate in his appeal.  Thus, the Board will proceed with the matter on appeal.

The Board remanded the claim in August 2012 for additional development.  In June 2014, the Board issued a decision that denied the claim.  The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in an April 2015 Joint Motion for Remand (Joint Motion), the parties requested that the Court vacate and remand the Board's June 2014 decision.  In an April 2015 Order, the Court granted the Joint Motion.

The Veteran submitted additional evidence directly to the Board in August 2015, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Board resolves all reasonable doubt by concluding that service connection for myelodysplastic syndrome is warranted as etiologically related to the Veteran's presumed exposure to herbicides during service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for myelodysplastic syndrome have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for myelodysplastic syndrome, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be presumed for primary anemia manifested to a compensable degree (10 percent) within a one year after discharge from service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015). 

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  There is no evidence in this case that myelodysplastic syndrome is a disease presumptively associated with herbicide exposure, and the Veteran has not made such an allegation.  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for myelodysplastic syndrome.  The essence of his claim is that he was exposed to herbicide agents during his service in Vietnam and that these herbicide agents contained benzene, which is a known carcinogen that is known to cause myelodysplastic syndrome.  Medical evidence of record indicates that the Veteran underwent a bone marrow biopsy and aspirate in 2008, which demonstrated evidence of myelodysplastic syndrome (specifically refractory anemia with ringed sideroblasts).  See September 2008 record from Virtua Memorial Hospital Burlington County.  

The Veteran's service personnel records document that he had service in the Republic of Vietnam between May 1966 and May 1967.  Given the foregoing, it is presumed that he was exposed to herbicides while stationed there.  The question to be resolved in this case is whether his myelodysplastic syndrome is etiologically related to his presumed exposure to herbicides.  

The Veteran has submitted two opinions since the Court vacated the Board's June 2014 decision.  The first is a November 2014 opinion from T.R., PhD, who essentially explains that Agent Orange is made up of two compounds and is often contaminated by a third; that the compounds in Agent Orange can sneak through cell membranes and interfere with DNA base stacking; and that the Agent Orange compounds will hurt you in the same manner as benzene does.  The second is a May 2015 opinion from Dr. A.A., who essentially cites studies that show that exposure to herbicides is a risk factor for developing myelodysplastic syndrome and who provides an opinion that the Veteran's myelodysplastic syndrome more likely than not is secondary to his exposure to Agent Orange while in Vietnam.  Given these two opinions, the Board resolves all reasonable doubt by concluding that service connection for myelodysplastic syndrome is warranted as etiologically related to the Veteran's presumed exposure to herbicides during service in Vietnam.  





ORDER

Service connection for myelodysplastic syndrome is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


